Upon the final submission of this matter, it appearing that the trial court exceeded its jurisdiction in the appointment of a receiver of the business and assets of plaintiff, Detweiler Mercantile Company, it is hereby ordered and adjudged that the temporary order hereinbefore issued be, and it is hereby, made permanent and the trial court directed to discharge said receiver, after *Page 278 
requiring him to account to said company and turn over thereto all moneys and assets by him received and held by virtue of such receivership.
Budge, Givens and Taylor, JJ., concur.